Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Variable Separate Account V Ameritas Variable Separate Account VA-2 ("Separate Accounts") Supplement to: Overture Applause!, Overture Applause! II, Overture Encore!, Corporate Benefit VUL, and Overture Bravo! Prospectuses Dated May 1, 2007 Overture Ovation! and Protector h VUL Prospectuses Dated May 1, 2008 Excel Performance VUL Prospectus Dated May 1, 2013 Overture Annuity III-Plus Prospectus Dated May 1, 2007 Overture Annuity II, Overture Annuity III, Overture Acclaim!, and Overture Accent! Prospectuses Dated September 1, 2009 Medley! and Overture Medley ® Prospectuses Dated May 1, 2013 Supplement Dated August 28, 2013 Effective on or about September 3, 2013, Dreman Value Management, L.L.C. will no longer serve as subadvisor to the DWS Small Mid Cap Value VIP Portfolio, Class A of the DWS Variable Series II. The Separate Account Variable Investment Options chart in your prospectus is updated to remove reference to Dreman Value Management, L.L.C. as subadvisor to this Portfolio. Please see the respective DWS Small Mid Cap Value VIP Portfolio, Class A prospectus, as supplemented, for more information. All other provisions of your Policy remain as stated in your Policy and prospectus as previously supplemented. Please retain this Supplement with the current prospectus for your variable Policy issued by Ameritas Life Insurance Corp. If you do not have a current prospectus, please contact Ameritas Life at 1-800-745-1112. IN1747 8-13
